         Case 1:19-cr-00373-PGG Document 11 Filed 05/24/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_____________________________________
UNITED STATES OF AMERICA,                          No. 19 Cr. 373 (PGG)
                   v.                              NOTICE OF APPEARANCE
MICHAEL AVENATTI,
                         Defendant.
____________________________________
TO THE CLERK OF COURT AND ALL PARTIES OF RECORD:
      PLEASE TAKE NOTICE that Scott A. Srebnick of Scott A. Srebnick, P.A.,

with offices located at 201 South Biscayne Boulevard, Suite 1210, Miami, Florida,

33131, hereby appears as co-counsel on behalf of defendant Michael Avenatti.

      I certify that I am admitted to practice in the Southern District of New York.

Dated:       May 24, 2019
             Miami, Florida

                                Respectfully Submitted,

                         By:    S/ Scott A. Srebnick
                                Scott A. Srebnick, P.A.
                                201 South Biscayne Boulevard
                                Suite 1210
                                Miami, FL 33131
                                Telephone: (305) 285-9019
                                Facsimile: (305) 377-9937
                                E-mail: Scott@srebnicklaw.com
